SCOTT, J.,
Dissenting.
I must respectfully dissent. In doing so, however, I acknowledge that the majority of my colleagues are following the national common law trend in matters such as this. Yet, I cannot follow because I believe this trend establishes an impractical and un*920wise rule of law and will be bad for Kentucky.
In so doing, I realize my final dissent in these cases (one of which I concurred in result only with) is now more akin to a eulogy for the former doctrine of “open and obvious” dangers than a real effort to turn the majority at this time; yet, I have tried. Nevertheless, I must write what I feel for a doctrine that I believe has served America’s judges, litigants, and courtrooms aptly for many years.
It was a doctrine that was based on personal responsibility and common sense; yet, one that was unforgiving of inattention, forgetfulness, or risky conduct. Still, it protected those whose distractions were warranted, as well as those who could not reasonably perceive the real danger around or underlying what they could see. Horne v. Precision Cars of Lexington, Inc., 170 S.W.3d 364, 368-70 (Ky.2005). Simply put, it was a doctrine crafted within the perceptions of the Americans of its time: a doctrine that negated the considerable time and expense of litigation in cases that otherwise generally could not have been won in front of the juries of the day, and a doctrine that kept property liability insurance premiums within its confines. It was a doctrine whose lifetime spanned the greatest opportunity and economic growth this nation has ever known. It was not the cause of this growth, personal responsibility was — but it did play its part along with many, many other factors of our social, economic, and political structures of the time. As this Court has recognized,
[i]n all societies, there is a line, or a “seam,” between appropriate conduct and inappropriate conduct. Sometimes it is a broad line, sometimes thin. This line, or “seam,” is defined or established by law. And by our interpretive rulings, this court can more clearly define, or inadvertently obscure, or even move the line, or “seam,” characterizing conduct in our society. Thus, we should always realize that every ruling we make, or “seam” we define, obscure, or adjust, has a composite effect, however large or small, on the “efficiency” of the society we live in.
Rowan Cnty. v. Sloas, 201 S.W.3d 469, 479 (Ky.2006).
We move this “line or seam” today by departing from the long-tested rule of “open and obvious” dangers to a now full-blown rule of comparative fault. In doing so, we move to a rule that focuses primarily on a premises owner’s duty to keep a premises safe regardless of the obviousness of the danger, weather, or the predominant needs of the premises owner for the rendering of its services — in this instance, Cardinal Hill Rehabilitation Hospital.
Granted, the majority acknowledges that trial courts may still grant summary judgment under their new standards if “reasonable minds cannot differ or it would be unreasonable for a jury to find [a premises owner’s] breach or causation.” Yet, the problem I see in the application of this new rule — compared to the old “open and obvious” danger rule — is that the factual and legal standard for early termination of such litigation is now much higher although the value of any ultimate recovery will, in the main, remain low due to the comparative fault of the plaintiff.
Still, because the standard for termination is now more difficult, many of these cases will proceed on to trial with the concomitant increase in litigation costs and expenses for both sides; not to mention the furthering rise in premises liability policy premiums which are always passed on to consumers or any changes in “visitor policies” medical care facilities, like Cardinal Hill, may now choose to implement per insurance demands or self-protection. *921And, on the plaintiffs side, the financial burden for the majority of these cases I fear will fall on relatively young, inexperienced plaintiffs attorneys who may wrongly believe that juries have changed their focus on causation just because we have.
Oh well, no more peanut shells on the steakhouse floor! Johnson v. Lone Star Steakhouse & Saloon of Kentucky, Inc., 997 S.W.2d 490 (Ky.App.1999). Notably, I dissent.
CUNNINGHAM and VENTERS, JJ., join.